Citation Nr: 1141302	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-37 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD)

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

It had been noted previously in the records, including in an April 201 VA examination, that the Veteran had been unemployed since 2002.  Although a Supplemental Statement of the Case was issued in September 2010, it did not address the issue of a TDIU.  The Board has jurisdiction over this issue.  In this regard, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  In such cases, a request for a TDIU is not a separate claim for benefits but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Board has recharacterized the issues to include TDIU as shown on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required. 


REMAND

Further development is necessary for a fair adjudication of the Veteran's claim. 
As previously noted, the service representative in July 2011 noted that the Veteran contends that his PTSD condition has worsened since his last VAMC evaluation.

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that when a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  

The previous examination is dated April 2010, over a year prior to the July 2011 date of the informal hearing presentation before the Board.  The Veteran's allegations as stated by the service representative are a sufficient assertion of an increase in severity to warrant a new VA examination.  Therefore, the Board is remanding the issue for a new VA examination.

With respect to the TDIU aspect of the claim, as noted above, this is considered part of the claim for an increased rating for PTSD. See Rice, 22 Vet. App. at 453-54.  Upon remand, the Veteran should be notified of the evidence and information necessary to establish a TDIU.  Further, the VA examiner should determine the Veteran's current employment status, and record all functional effects of his PTSD, to include whether it renders him unemployable. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-compliant notice regarding the TDIU aspect of his claim. 

2.  The RO/AMC should request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment since April 2010 for PTSD, not already associated with the claims files.  The RO/AMC must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

3.   If any outstanding records are appropriately identified and their release authorized (as necessary), the RO/AMC must attempt to obtain them.  All attempts to obtain these records should be documented in the claims file.

4.  After completing the above, schedule the Veteran for a VA examination to determine the current severity of his PTSD. The entire claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  All necessary tests and studies should be conducted.  The examiner is requested to record and measure the severity of all manifestations of the Veteran's PTSD, to include a Global Assessment of Functioning (GAF) score.  Further, the examiner should record the Veteran's employment status throughout the appeal.  The examiner should also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities of PTSD and hepatitis C, taking into consideration his level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  A complete rationale should be provided for any opinion offered.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims for a rating in excess of 50 percent for PTSD, and entitlement to a TDIU, based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last supplemental statement of the case. Allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


